         Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_____________________________________________

John A. Pollock
1234 Lark Street
Lake Orion, MI 48360,

                       Plaintiff,


       vs.

Alex Azar, Secretary,
and the U.S. Department of Health and Human Services            CIVIL ACTION NO. 20-2216
The Hubert H. Humphrey Building
200 Independence Avenue, N.W.
Washington, D.C. 20201,
                                                                COMPLAINT IN CIVIL ACTION
and

Andrew M. Saul, Commissioner,
and the U.S. Social Security Administration
1100 West High Rise
6401 Security Boulevard
Baltimore, MD 21235

                       Defendants.

_____________________________________________

         COMPLAINT IN A CIVIL ACTION UNDER THE ADMINISTRATIVE
        PROCEDURE ACT SEEKING COMPLIANCE BY DEFENDANTS WITH
          A DECISION OFTHE OFFICE OF PERSONNEL MANAGEMENT
                      AND OTHER RELATED RELIEF

INTRODUCTION


               1.       Plaintiff, by his undersigned counsel, files this civil action under the

Administrative Procedure Act, 5 U.S.C. § 551, et seq., and 5 U.S.C. § 701, et seq., (“APA”), seeking

                                               -1-
         Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 2 of 21




to enforce a Decision of the Office of Personnel Management (“OPM), rendered in his favor on

April 18, 2018, arising under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”),

the Back Pay Act, 5 U.S.C. § 5596, (“BPA”), and other federal laws, against the Defendants, on

the ground that they have failed to comply with, and enforce, such OPM Decision, by refusing to

pay to the Plaintiff a monetary award of retroactive wages, interest, attorneys fees and costs as

directed and required by OPM in its Decision. A copy of OPM’s Decision is attached and

incorporated herein as Plaintiff’s Attachment A.

               2.       This action is part of a continuing effort by Plaintiff to recover for work

he performed on behalf of the United States and Defendants, and their predecessors, as early as

1987, for which he has not yet been properly compensated.

                        As grounds therefore, Plaintiff alleges as follows:

 JURISDICTION

                3.      The United States District Court for the District of Columbia

 (“USDCDC” or “this Court”), has jurisdiction over this civil action pursuant to (1) 28 U.S.C. §

 1331, in that the matters in controversy arise under the Constitution and laws of the United

 States; (2) 28 U.S.C. § 1337, in that the matters in controversy arise under an Act of Congress

 regulating commerce; and (3) under 28 U.S.C. § 1361, in which Plaintiff seeks to compel

 officers and agencies of the United States, namely Defendants, to perform duties and

 obligations owed to the Plaintiff.

                4.      This Court has jurisdiction to issue declaratory judgments and other

 relief sought herein under 28 U.S.C. §§ 2201 and 2202, in that actual controversies exist

 between the Plaintiff and Defendants regarding actions and failures to act by Defendants under

 APA and other federal laws and regulations.
                                               -2-
         Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 3 of 21




VENUE
                5.       Venue is proper in this District under 28 U.S.C. § 1391, since this is a

 civil action in which Defendants have failed to act in their official capacities as required under

 applicable law, and pursuant to color of legal authority, and a substantial portion of the acts,

 events and/or omissions giving rise to the claims herein occurred in this District, and

 Defendants reside and do business in this District.

 THE PARTIES AND DEFINITIONS


                6.       Plaintiff John A. Pollock (“Plaintiff”), is the Claimant with regard to the

 OPM Decision referred to in Paragraph 1, which he seeks to enforce against the Defendants in

 this civil action. He resides at 1234 Lark Street, Lake Orion, Michigan, 48360;

                7.       Defendant Alex Azar is the Secretary of the U.S. Department of Health

 and Human Services (“HHS”). Defendant HHS is a cabinet agency of the United States and

 was an employer of Plaintiff during periods covered by OPM’s Decision;

                8.       Defendant Andrew M. Saul is the Commissioner of the U.S. Social

 Security Administration (“SSA”). Defendant SSA is an agency of the United States, and was

 an employer of Plaintiff during periods covered by OPM’s Decision;

                9.       Plaintiff is a “person” within the meaning of 5 U.S.C. § 551(2);

                10.      Plaintiff is a “party” within the meaning of 5 U.S.C. § 551(3);

                11.      The OPM Decision sought to be enforced and required to be complied

 with herein by Defendants is an “order” within the meaning of 5 U.S.C. § 551(6);

                12.      OPM’s Decision involved herein is a “sanction” within the meaning of

5 U.S.C. § 551(10)(B);

                13.      Failure of Defendants to comply with OPM’s Decision involved herein
                                               -3-
          Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 4 of 21




  constitutes a denial of “relief” within the meaning of 5 U.S.C. § 551(11);

                 14.     Defendants’ failure to comply with OPM’s Decision involved herein

  constitutes “agency action” within the meaning of 5 U.S.C. § 551(13);

                15.     The failures of the Defendants to comply with the Decision of OPM involved

 herein is reviewable as final agency actions under APA;

                16.     Plaintiff has suffered financial, economic, and legal wrongs and hardships

 because of Defendants’ failures to act, and has been adversely affected and aggrieved thereby

 regarding his rights under the APA, FLSA, BPA, and other federal laws, and he seeks judicial

 enforcement under APA in his favor of OPM’s Decision involved herein.

                17.     5 C.F.R. § 551.708, “Finality and effect of OPM FLSA claim decision,”

provides, and requires, the following:

                (a) OPM will send an FLSA claim decision to the claimant or the
                claimant's representative and the agency. An FLSA claim decision
                made by OPM is final. There is no further right of administrative
                appeal. However, at its discretion, OPM may reconsider its FLSA
                claim decision when material information was not considered or there
                was a material error of law, regulation, or fact in the original
                decision. The request must be submitted in writing and received by
                OPM within 45 calendar days after the date of the decision. At its
                unreviewable discretion, OPM may waive the time limit.

                (b) A decision by OPM under the Act is binding on all administra-
                tive, certifying, payroll, disbursing, and accounting officials of
                agencies for which OPM administers the Act.

                (c)
                        (1) Upon receipt of a decision, the agency employing
                        the claimant during the claim period must take all
                        necessary steps to comply with the decision, including
                        adherence to compliance instructions provided with
                        the decision. All compliance actions must be com-
                        pleted within the time specified in the decision, unless
                        an extension of time is requested by the agency and
                        granted by OPM.
                                                 -4-
          Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 5 of 21




               18.     Defendants Azar and Saul are the principal administrative officials of

agencies for which OPM administers the FLSA.

               19.     Defendants failed to comply with the OPM Decision involved herein as

required under applicable law and failed to file a timely appeal therefrom.

               20.     Plaintiff’s claim under FLSA involved herein was filed initially on

March 3, 1995, with the then General Accounting Office (GAO), which then had jurisdiction

over such FLSA claims under the Barring Act, 3 U.S.C. § 3702. GAO’s authority to settle

such claims subsequently was transferred to OPM, and Plaintiff’s claim was thereafter

transferred by GAO to OPM.

               21.     By letters dated May 7 and 24, 1999, to OPM on behalf of 64 FLSA

claimants such as Plaintiff, counsel for plaintiffs asserted that since such claimants had served

in the United States military during the Gulf War, they were entitled to the benefit of the

extended statute of limitations provided in the Barring Act, 31 U.S.C. § 3702(b)(2), which

states:

               When the claim of a member of the armed forces accrues during
               war or within 5 years before war begins, the claim must be
               received within 5 years after peace is established or within the
               period provided in paragraph (1) of this subsection, whichever is
               later.

               22.     On June 7, 2000, counsel for those claimants submitted a letter to OPM

requesting a meeting to discuss how the FLSA claims of those claimants entitled to the

Barring Act’s extended statute of limitations “can be expeditiously resolved.”

               23.     No further actions were taken by OPM regarding these claims until

counsel for plaintiffs wrote to OPM on January 12, 2011, on behalf of these so-called “Gulf

War claimants.”
                                              -5-
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 6 of 21




               24.     As a result, in decisions rendered on November 2, 2012, OPM denied

the Gulf War claimants’ claims on the basis that they were not entitled to the benefit of the

Barring Act’s extended statute of limitations for Gulf War veterans.

               25.     On behalf of six Gulf War claimants affected by OPM’s decisions

denying that they were entitled to the Barring Act’s extended statute of limitations for war

veterans, undersigned counsel for these claimants filed suit in this Court challenging OPM’s

decision, under APA on March 26, 2013.

               26.     On December 30, 2014, this Court reversed OPM’s decisions and

ordered OPM to “adjudicate and process damages in accordance with FLSA and other

applicable laws.” Armstrong v. Archuleta, 77 F. Supp. 3d 9 (DCDC 2014), (“Armstrong”).

               27.     Thereafter, on October 6, 2015, on the basis of this Court’s decision in

Armstrong, OPM directed defendant HHS “to review the claim filed for [Plaintiff herein],

formerly employed by your agency, investigate, and send a thorough report of your findings.”

               28.     OPM thereafter continued to request such report from defendant HHS

but received no response. Apparently, OPM’s request was thereafter transferred by defendant

HHS to defendant SSA.

               29.     Between August 26, 2016, and March 13, 2017, OPM made similar

requests to defendant SSA, without any substantive response.

               30.     All of the foregoing failures to respond by Defendants HHS and SSA

were in violation of 5 C.F.R. § 551.706(b)(4), of OPM’s regulations which declares that “the

agency must provide any information requested by OPM within 15 work days after the request

unless the agency requests additional time . . .”

               31.     No such requests for additional time were requested by any of the
                                              -6-
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 7 of 21




Defendants from OPM.

               32.    On December 8, 2017, SSA sent a report regarding Plaintiff’s

employment by it to OPM.

               33.    On April 11, 2018, OPM rendered its Decision involved herein

upholding Plaintiff’s claim. See Plaintiff’s Attachment A.

               34.    In its Decision, OPM declared as follows:

              DECISION

              The claimant’s work was nonexempt (i.e., covered by the overtime
              pay provisions of the FLSA), and he is entitled to compensation for
              all overtime hours worked at the FLSA overtime rate for the period
              of the claim he was improperly designated as FLSA exempt; i.e.,
              from June 21, 1987, to February 20, 1993, less his active duty
              military service time. Since his FLSA settlement was for a time
              period subsequent to February 20, 1993, it is not germane to the
              overtime pay calculations for the period of the claim covered by
              this decision. The agency must follow the compliance
              requirements on page ii of this decision.

              The claimant must submit evidence showing the amount and extent
              of overtime that was performed as provided for in 5 CFR
              551.706(a) as informed by the agency's copies of SF 50s
              documenting receipt of premium pay which were submitted to
              OPM and the claimant. The agency will have the opportunity to
              review this evidence using any sources of information available,
              including witnesses, before a determination is made as to whether
              the claimant is entitled to any back pay under the FLSA and any
              interest as required under 5 CFR part 550, subpart H.3. Any
              petition for attorney's fees and expenses must be submitted to the
              agency out of which this claim arose. Should the claimant be
              determined to be entitled to back pay which the claimant believes
              to be incorrectly computed, the claimant may file a new FLSA
              claim with this office. (Plaintiff’s Attachment A, pp. 8-9).

               35.    Pursuant to OPM’s Decision, counsel for plaintiff submitted to

defendant SSA their “estimates of at least how much FLSA back pay [Plaintiff] is entitled to

recover . . .” In addition, they noted that interest was payable under 5 C.F.R. § 550.806.
                                             -7-
         Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 8 of 21




                36.     To date the defendants have taken no action as required by OPM’s

Decision to resolve and pay Plaintiff’s claim.

                                  PLAINTIFF’S CLAIMS

         COUNT I


                37.     Plaintiff incorporates by reference herein the allegations of paragraphs 1

through 36 above;

                38.     As a result of the actions and inactions of Defendants and their agents

and agencies, Plaintiff has suffered legal, financial and economic injuries, and is adversely

affected and aggrieved thereby.

                39.     Defendants have failed and refused to comply with OPM’s Decision

relating to the Plaintiff’s claim, and have not paid him back pay, interest, attorneys fees and

costs, as required therein, and under the Equal Access to Justice Act.

         COUNT II
                40.     Plaintiff incorporates herein the allegations of paragraphs 1 through 39

above.

                41.     Defendants have failed in their legal and non-discretionary statutory

duties and obligations to comply with OPM’s Decision involved herein and pay Plaintiff what

he is owed in accordance therewith.

RELIEF SOUGHT

                (1)     Plaintiff seeks a holding, declaration and order that Defendants’ failure to

abide by OPM’s Decision herein, and comply therewith, is unlawful, and in violation of the

APA and BPA, and Defendants’ statutory duties to the Plaintiff, and that Plaintiff must be paid

                                               -8-
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 9 of 21




what is owed by Defendants forthwith;

                (2)     Awarding attorney’s fees and costs to the Plaintiff under the Equal

Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A), on the ground that the Defendants’ positions

herein are not substantially justified;

                (3)     Awarding Plaintiff such other relief as this Court deems just and proper.


                                              Respectfully submitted,


                                              /s/ Jules Bernstein
                                              Jules Bernstein - D.C. Bar No. 057513
                                              Linda Lipsett - D.C. Bar No. 383671
                                              Bernstein & Lipsett, P.C.
                                              1130 Connecticut Avenue, N.W., Suite 950
                                              Washington, D.C. 20036
                                              (202) 296-1798
                                              chouse@bernsteinlipsett.com


                                              Attorneys for Plaintiffs



Dated: August 12, 2020




                                              -9-
                     Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 10 of 21




                             UNITED STATES OFFICE OF PERSONNEL MANAGEMENT
                                                             Washington, DC 20415


  Merit System
Accountability and
   Compliance



                           U.S. Office of Personnel Management
                             Fair Labor Standards Act Decision
                      Under section 204(f) of title 29, United States Code

                                              Claimant:         John A. Pollock

                             Agency Classification:             Criminal Investigator
                                                                GS-1811-7/9/11/12

                                        Organization:           U.S. Department of Health and
                                                                 Human Services

                                                  Claim:        Positions should be nonexempt, thus due
                                                                FLSA overtime pay

                                       OPM Decision:            Nonexempt; potentially due FLSA
                                                                overtime pay

                           OPM Decision Number:                 F-1811-12-27




                                                          ~~-~~-
                                                      ~ Carlos A. Torrico
                                                              Acting Classification Appeals and FLSA Claims
                                                                Program Manager
                                                              Agency Compliance and Evaluation
                                                              Merit System Accountability and Compliance


                                                              Date
                                                                          ,.,., "' ''b


                                           Plaintiff’s Attachment A
        www.opm.gov         Recruit, Retain and Honor a World-Class Workforce to Serve the Ameiican People   www.usajobs.gov
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 11 of 21

OPM Decision Number F-1811-12-27                                                                   11


As provided in section 551.708 of title 5, Code of Federal Regulations (CFR), this decision is
binding on all administrative, certifying, payroll, disbursing, and accounting officials of agencies
for which the Office of Personnel Management (OPM) administers the Fair Labor Standards Act
(FLSA). The agency should identify all similarly situated current and, to the extent possible,
former employees, ensure that they are treated in a manner consistent with this decision, and
inform them in writing of their right to file an FLSA claim with the agency or OPM. There is no
further right of administrative appeal. This decision is subject to discretionary review only under
conditions and time limits specified in 5 CFR 551.708 (address provided in section 551.710).
The claimant has the right to bring action in the appropriate Federal court if dissatisfied with this
decision.

The agency is to review whether the claimant has worked overtime in accordance with
instructions in the "Decision" section of this decision, and if the claimant is determined to be
entitled to back pay, the agency must pay the claimant the amount owed him plus interest as
provided in 5 CFR 550.806. If the claimant believes the agency has incorrectly computed the
amount owed him, he may file a new FLSA claim with this office.
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 12 of 21

OPM Decision Number F-1811 -12-27                                                                     1

Introduction

On June 4, 2012, the U.S. Office of Personnel Management (OPM) received a letter dated
June 4, 2012, from the Law Offices of Bernstein & Lipsett, P.C. (B & L), the claimant's duly
appointed representative, concerning a Fair Labor Standards Act (FLSA) claim they had
initially filed on the claimant's behalf with the General Accounting Office (GAO), now the
U.S. Government Accountability Office, on March 3, 1995, and subsequently with OPM on or
about September 9, 1999, challenging his exemption status under the FLSA when he was
employed as a Criminal Investigator, GS-1811, at the GS-7, 9, 11, and 12 levels with the U.S.
Department of Health and Human Services (DHHS). 1 The claimant was a plaintiff in a lawsuit
filed in the U.S. Court of Federal Claims at approximately the same time the administrative
claim was filed with GAO. Based on information provided by B & L, the claimant was
awarded back pay under a settlement agreement for the pay period ending March 6, 1993, to
the pay period ending December 24, 1994, subject to the two-year statute of limitations for
FLSA claims under 29 United States Code (U.S.C.) 255(a). ·

B & L has requested OPM adjudicate the administrative claim filed with OPM and asserts that,
because the claimant served in the military during the Gulf War, the statute of limitations
applicable to this claim is the five-year statute of limitations under 31 U.S.C. 3702(b)(2) rather
than the two-year statute oflirnitations (three years for willful violations) applicable to FLSA
administrative claims under the Portal-to-Portal Act. See 73 Comp. Gen 157 (May 23, 1994);
31 U.S.C. 3702(b); 29 U.S.C. 255(a). B & L states the claimant was called to active duty with
the United States Army Reserve "from approximately March 4, 1991 to May 25, 1991" in
connection with Operation Desert Shield/Storm and, citing the provisions of 31 U.S.C.
3702(b)(2), asserts: " [H]e is entitled to retroactive back pay and interest ... for the period he
was employed prior to the commencement of the Gulf War on August 2, 1990, in addition to
the period he was employed by [DHHS] after the commencement of the Gulf War, up to the
date he recovered under previous FLSA settlements. This period includes June 21, 1987 to
February 20, 1993, less Mr. Pollock's active duty military service time, for which he does not
seek recovery."

In reaching our FLSA claim decision, we have carefully reviewed all information furnished by
the claimant's representative and the agency, including info1mation obtained from a telephonic
interview with the claimant, who retired from Federal civilian service on August 29, 2010. We
also interviewed by telephone his fo1mer supervisor (now retired) who supervised the claimant
from 1988 to 1993.

Background

We previously accepted and decided six similar claims under section 4(f) of the FLSA, as
amended, codified at section 204(f) of title 29, U.S.C., which we denied as time ban-ed.
Subsequently, the claimant's representative brought suit under the Administrative Procedure
Act (5 U.S.C. 551 et seq., and 701 et seq.) in the United States District Court for the District of

1
 During the claim period, the Social Security Administration (SSA) organization was under the
DHHS. When SSA broke away from its parent agency and became an independent agency on
March 31, 1995, the claimant's position was transfen-ed to SSA.
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 13 of 21

OPM Decision Number F-1811 -12-27                                                                    2

Columbia, alleging that OPM wrongfully applied a two-year statute oflimitations in denying
their administrative claims for unpaid FLSA overtime pay. Armstrong v. Archuleta, 77
F.Supp.3d 9 (December 30, 2014). In relevant paii, the comi stated in its opinion:

       All Plaintiffs are deemed to have timely filed their claims as of the date of their filings
       with the Claims Court. As a result, Plaintiffs ... can recover for the entire claim period
       under the five-year statute of limitations-that is, for all claims that accrued within five
       years before the Gulf War commenced on August 2, 1990-minus monies paid under
       their DOJ Settlements.

                                            ***************

       [T]he case is remanded to OPM to adjudicate and process damages in accordance with
       FLSA and other applicable laws, and Plaintiffs' respective employing agencies are
       directed to compensate them in accordance with OPM' s determinations.

Consistent with the holding in the Armstrong case, we will apply the five-year statute of
limitations and conective methodology (subtracting monies already received under prior
settlements or judgments) to the claims of similarly-situated claimants we find to be FLSA
nonexempt and potentially due FLSA overtime pay.

Analysis

Under the provisions of 5 CFR 551.706, OPM determines the facts necessary to adjudicate a
claim. Applying the court's mandate to determine whether the claimant is owed overtime pay
under the FLSA, we must first dete1mine whether the work he performed is exempt or
nonexempt from the overtime pay provisions of the FLSA. On August 26, 2016, in response
to the aforementioned court decision, OPM requested an agency administrative report (AAR)
from the SSA regai·ding this FLSA claim. By letter dated December 8, 2017, the agency
advised OPM that:

       SSA-[Office of the Inspector General (OIG)] does not have historical records of
       DHHS-OIG, the entity that made the FLSA exemption determinations. Therefore, we
       cannot state which exemption criteria DHHS-OIG applied to the GS-1811 criminal
       investigator positions to conclude those positions were exempt.

The claimant is requesting compensation, less his active duty military service time, for
criminal investigator work perfo1med while he occupied GS-7/9/11 /12 positions with the
DHHS from June 21, 1987, to February 20, 1993. Given the agency declined to provide an
FLSA exemption determination for criminal investigator work performed by the claimant, we
must address the exemption status when he occupied the criminal investigator positions. On
June 21 , 1987, the claimant was appointed to his Criminal Investigator, GS-1811-7, position
with the DHHS-OIG, Office oflnvestigations, Regional Investigations Office (RIO), in
Chicago, Illinois. The position had a full performance level (FPL) of GS-12. Although the
claimant notes that the supervisory controls diminished when he occupied the higher-graded
positions, he states his primary duties and responsibilities, including the types of
investigations he conducted, remained essentially the same as he subsequently progressed in
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 14 of 21

OPM Decision Number F-1811-12-27                                                                   3

positions to the FPL of GS-12. For that reason, our analysis will primarily reflect the criminal
investigator work performed by the claimant at the FPL of the position he occupied during the
claim period.

Position information

The mission of the claimant's RIO was to investigate allegations of criminal activities
perpetrated by service providers, program participants, private individuals, and DHHS
employees involving retirement, disability, Medicare, survivors, supplemental security
income, or any of the approximately 100 programs under the SSA umbrella at that time. The
RIO investigated a variety of situations involving fraud when an individual concealed work
activity while receiving disability benefits, misused benefits, improperly received Social
Security benefits, utilized false identification, etc. When initially appointed to the DHHS in
June 1987, the claimant was assigned to the Milwaukee Sub-Office and he was thus
responsible for conducting criminal investigations of alleged or suspected violations occurring
in the State of Wisconsin. When he was later assigned to the Detroit Sub-Office on February
14, 1988, his area of responsibility shifted to the State of Michigan. Once an investigation
was assigned, the claimant identified relevant issues, decided the course of the investigation,
pursued the facts, and collected information. He conducted interviews with individuals who
filed the complaint, the individuals alleged to be involved in the matter, eyewitnesses, and
other individuals relevant to or part of the investigation. In performing investigations, the
claimant's work also involved reviewing financial, employment, healthcare, and other
records; conducting lawful searches and seizures; securing and serving summonses and search
warrants; carrying out surveillance; and arresting alleged violators. He developed suspect
profiles and gathered evidence to demonstrate to the local U.S. Attorney that the elements of a
crime had been committed. The claimant was sometimes called upon to testify in a U.S. court
or grand jury. The claimant worked under the direction of the Assistant Regional Inspector
General.

Evaluation ofFLSA Coverage

Sections 551.201 and 551.202 of title 5, CFR, require an employing agency to designate an
employee FLSA exempt only when the agency correctly determines that the employee meets one
or more of the exemption criteria. In all exemption determinations, the agency must observe the
following principles: (a) Each employee is presumed to be FLSA nonexempt. (b) Exemption
criteria must be narrowly construed to apply only to those employees who are clearly within the
tem1s and spirit of the exemption. (c) The burden of proof rests with the agency that asserts the
exemption. (d) If there is a reasonable doubt as to whether an employee meets the criteria for
exemption, the employee should be designated FLSA nonexempt. ( e) The designation of a
position's FLSA status ultimately rests on the duties actually performed by the employee.

Because the claim period when the claimant occupied the criminal investigator positions covers
1987 to 1993, we must apply the FLSA regulations of 5 CFR part 551 (1984) in effect during the
period of the claim. However, in response to a court decision, OPM amended these regulations
in 1988 by eliminating the presumption that employees in positions classified at GS-11 and
above were exempt from the overtime pay provisions of the FLSA, and changed the criteria for
determining whether a Federal employee was an executive under the FLSA. See 53 Federal
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 15 of 21

OPM Decision Number F-1 811-12-27                                                                 4

Register 1739-01 (January 22, 1988). The claimant believes his position should have been
designated as nonexempt from the overtime pay provisions of the FLSA and thus not covered by
the executive, administrative, or professional exemptions as detailed in 5 CFR 551.204, 5 CFR
551.205, and 5 CFR 551.206 of those regulations.

In its letter of December 8, 2017, the agency does not provide an FLSA exemption
determination for the claimant's criminal investigator positions. The agency was also unable
to provide organizational charts, mission and function statements, or copies of the position
descriptions (PD) to which the claimant was officially assigned during the claim period. At
our request, the claimant forwarded PD number 801 for his GS-1811-7 position. His Standard
Fonn 50s documenting his employment history show he was assigned to PD number 801 ,
effective December 20, 1987.

Based on careful review of the record and the claimant's assigned duties and responsibilities,
we conclude his position did not meet the executive or professional exemption criteria; and
the claimant does not disagree. However, we have evaluated his criminal investigator work
against the administrative exemption criteria in effect during the time of the claim.

Administrative Exemption Criteria ·

The regulation under 5 CFR 551.205 describes the administrative exemption criteria as
follows:

   An administrative employee is an advisor, assistant, or representative of management, or a
   specialist in a management or general business function or supporting service who meets
   all of the following criteria:

   (a) The employee's primary duty consists of work that: (1) significantly affects the
       formulation or execution of management policies or programs; or (2) involves general
       management or business functions or suppmiing services of substantial importance to
       the organization serviced; or (3) involves substantial participation in the executive or
       administrative functions of a management official.

   (b) The employee performs office or other predominantly non-manual work which is:· (1)
       intellectual and varied in nature; or (2) of a specialized or technical nature that
       requires considerable special training, experience, and knowledge.

   (c) The employee must frequently exercise discretion and independent judgment, under
       only general supervision, in performing the normal day-to-day work.

Although no longer in effect, the definitions of terms used in the FLSA exemption criteria as
contained in the Attachment to Federal Personnel Manual (FPM) Letter 551-7, dated July 1,
1975, provide useful guidance in applying the administrative exemption criteria in 5 CFR
551.205 discussed above. The meaning of terms relevant to the criteria follows.

   (a) Primary duty. As a general rule, the primary duty is that which constitutes the major
       part (over 50%) of the employee' s work.
       Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 16 of 21

OPM Decision Number F-1811-12-27                                                                  5


   (b) Formulation or execution of management policies or programs. Management policies
       and programs range from broad national goals that are expressed in statutes or
       Executive Orders to specific objectives of a small field office. Employees may
       actually make policy decisions or participate indirectly, through developing proposals
       that are acted on by others. Employees who significantly affect the execution of
       management policies or programs typically are those whose work involves obtaining
       compliance with such policies by other individuals or organizations, within or outside
       of the Federal Government, or making significant determinations in furtherance of the
       operation of programs and accomplishment of program objectives. Administrative
       employees engaged in formulation or execution of management policies or programs
       typically perform one or more phases of program management (i.e., planning,
       developing, promoting, coordinating, controlling, or evaluating operating programs of
       the employing organization or of other organizations subject to regulation or other
       controls). Some of these employees are classified in occupations that reflect these
       functions (e.g., program analyst) but many are classified in subject matter occupations.

   (c) General management, business, or supporting services. This element brings into the
       administrative category a wide variety of specialists who provide general
       management, business, or other supporting services as distinguished from production
       functions. Administrative employees in this category provide support to line
       managers by: (1) providing expert advice in specialized subject matter fields, such as
       that provided by management consultants or systems analysts; (2) assuming facets of
       the overall management function, such as safety management, personnel management,
       or budgeting and financial management; (3) representing management in such
       business functions as negotiating and administering contracts, determining
       acceptability of goods or services, or authorizing payments; or (4) providing
       supporting services, such as automated data processing, communications, or
       procurement and distribution of supplies. To warrant exemption, each employee's
       work must involve substantial discretion on matters of enough importance that the
       employee's actions and decisions have a noticeable impact on the effectiveness of the
       organization advised, represented, or serviced.

   (d) Participation in the functions of a management official. This element includes those
       employees (variously identified as secretaries, administrative or executive assistants,
       aids, etc.) who participate in portions of the managerial or administrative functions of
       a supervisor whose scope of responsibility precludes personally attending to all
       aspects of the work. To support exemption, such assistants must be delegated and
       exercise substantial authority to act for the supervisor in the absence of specific
       instructions or procedures. Typically these employees do not have technical
       knowledge of the substantive work under the supervisor' s jurisdiction. Their primary
       knowledge is of administrative procedures, organizational relationships, and the
       policies, plans, interests and views of the supervisor.

   (e) Work of an intellectual nature. Work requiring general intellectual abilities, such as
       perceptiveness, analytical reasoning, perspective, and judgment applied to a variety of
       subject matter fields, or work involving mental processes which involve substantial
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 17 of 21

OPM Decision Number F-1811-12-27                                                                  6

       judgment based on considering, selecting, adapting, and applying principles to
       numerous variables. The employee cannot rely on standardized application of
       established procedures or precedents, but must recognize and evaluate the effect of a
       continual variety of conditions or requirements in selecting, adapting, or innovating
       techniques and procedures, interpreting findings, and selecting and recommending the
       "best" alternative from among a broad range of possible actions.

    (f) Work of a specialized or technical nature. Work which requires substantial
        specialized knowledge of a complex subject matter and of the principles, techniques,
        practices, and procedures associated with that subject matter field. This knowledge
        characteristically is acquired through considerable on-the-job training and experience
        in the specialized subject matter field, as distinguished from professional knowledge
        characteristically acquired through specialized academic education.

    (g) Discretion and independent judgment. The exercise of discretion and independent
        judgment involves: (1) comparing and evaluating possible courses of conduct, and (2)
        interpreting results or implications, and independently taking action or making a
        decision after considering the various possibilities. However, firm commitments or
        final decisions are not necessary to support exemption. The "decisions" made as a
        result of the exercise of independent judgment may consist of recommendations for
        action rather than the actual taking of action. The fact that an employee's decisions
        are subject to review, and that on occasion the decisions are revised or reversed after
        review, does not mean that the employee is not exercising discretion and independent
        judgment of the level required for exemption.

The FPM letter lists three elements involved in the evaluation of discretion and independent
judgment: ( 1) The work must involve sufficient variables as to regularly require discretion
and judgment in determining the approaches and techniques to be used, and in evaluating
results. This precludes exempting employees who perform work primarily requiring skill and
applying standardized techniques or knowledge of established procedures, precedents, or
other guidelines which specifically govern the employee's action. (2) The employee must
have authority to make such considerations during the course of assignment. This precludes
exempting trainees who are in a line of work which requires discretion but who have not been-
given authority to decide discretionary matters independently. (3) The decisions made
independently must be significant. Although this te1m is not so restrictive as to include only
the kinds of decisions made by employees who formulate policies or exercise broad
commitment authority, it does not extend to the kinds of decisions that affect only the
procedural details of the employee's own work, or to such matters as deciding whether a
situation does or does not conform to clearly applicable criteria.

The claimant's investigative work did not meet paragraph (a) of the administrative exemption
criteria. His primary duty was not to serve as an advisor, assistant, or representative of
agency management; or as a specialist in a management or general business function or
suppo1iing service. As a criminal investigator assigned to the RIO, he spent all his time
conducting investigations within his assigned geographic area of suspected violations
involving SSA programs including fraud against the Government, bribery, improper and false
claims, forged and counterfeit checks, misuse of funds, etc. According to the claimant, he
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 18 of 21

OPM Decision Number F-1811-12-27                                                                     7

was assigned to investigate up to 50 cases at a time, each requiring approximately three
months to two years to adjudicate. His supervisor recollects the claimant completed
approximately IO to 15 investigations each month.

The claimant did not meet the requirements of (a)(l) of the administrative exemption criteria.
We found the claimant's primary duties did not significantly affect the formulation or
execution of management policies or programs. The claimant carried out individual
investigations rather than major assignments associated with conducting the operations of the
organization. As a RIO employee perfom1ing investigative work at the Sub-Office level, he
did not make policy decisions or participate indirectly through developing proposals that were
acted on by others. Rather than affecting the organization's operations to a sub~tantial degree,
the claimant's work products tracked an individual investigation to determine whether a crime
or misconduct had occuned. His cases were assigned by his supervisor or through leads (e.g.,
from the general public making allegations, or counterparts from the Federal Bureau of
Investigation, Secret Service, Immigration and Naturalization Service, Internal Revenue
Service, Postal Service, or other Federal, State, and local law enforcement agencies). He
conducted investigations by verifying a crime or misconduct occurred, identifying the
criminal statute pertaining to the allegations, identifying individuals involved, performing
record checks, conducting interviews, and gathering sufficient evidence to support
conclusions. His case files supporting legal actions were forwarded to the U.S. Attorney for
prosecution of the facts meeting a criminal offense. The purpose of the claimant's
investigative work was to secure convictions of individuals who committed SSA program-
related violations leading to the collection of fines, savings, and restitutions; his work did not
involve making significant determinations in furtherance of the operation of programs and
accomplishment of program objectives. In addition, unlike administrative employees, he did
not perform any phases of program management such as planning, controlling, or evaluating
operating programs.

The claimant did not meet the requirements of (a)(2) of the administrative exemption criteria.
His primary duties did not involve general management or business functions or supporting
services of substantial importance to the organizations serviced. Although he performed a
staff support function by providing factual investigative information to assist U.S. Attorneys
in prosecuting individuals committing violations involving SSA programs, the claimant did
not perform a support function of substantial importance to the organization serviced as
expected by (a)(2). He independently investigated allegations and submitted investigative
reports at the conclusion of a case. When needed, he consulted his supervisor if outside
assistance or resources beyond the RIO were required. The claimant completed financial,
healthcare, employment, and other record checks, in addition to conducting interviews with
perpetrators and witnesses. He developed and expanded investigations, comparing and
evaluating possible courses of action and necessary investigative techniques to efficiently
utilize resources to prove the elements of a crime had been committed. For example, the
claimant went undercover as a patient when conducting an investigation of a podiatrist's
billing practices under Medicare. He interpreted results gathered from investigative leads
(e.g., from informants, witnesses, and record searches) and made decisions on subsequent
investigative steps after considering the various possibilities. If approp1iate, he would refer
case files containing interview notes, affidavits, and other evidence to the U.S. Attorney for
prosecution. The claimant (as well as all criminal investigators at the RIO) was also
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 19 of 21

OPM Decision Number F-1811-12-27                                                                       8

responsible for identifying patterns of fraud to dete1mine if, e.g., the crime was committed as
a result of loosely or poorly worded program rules. The criminal investigator drafted a paper
explaining how the fraud was committed along with any program-related recommendations,
which was then forwarded to the supervisor (the Assistant Regional Inspector General) and
the OIG at DHHS headquarters. The decision to adopt recommendations regarding program
improvements was made by or through the Deputy Inspector General at DHHS headquarters.
We conclude the claimant's investigative responsibilities were not viewed as an extension of
the management process, and the impact of his work was limited to that which he personally
performed relating to the subject individual investigation, rather than helping to manage or
affecting the management of significant matters within the claimant's agency. Furthermore,
he was not involved in systems analysis and general management support functions, e.g.,
safety and personnel management, budgeting, and financial management. The claimant did
not represent agency management in negotiating and administering contracts for goods or
services, and did not provide support services, e.g., automated data processing,
communications, procurement, and distribution of supplies.

The claimant did not meet the requirements of (a)(3) of the administrative exemption criteria.
His assignments did not involve substantial participation in the executive or administrative
functions of a management official. He did not act as a secretary or administrative assistant
participating in portions of the managerial or administrative functions of a supervisor, with no
requirement for technical knowledge of the substantive work under the supervisor' s
jurisdiction. Unlike such employees, the claimant independently performed the OIG work in
a field office requiring technical knowledge of substantive law enforcement and investigative
work relating to violations of laws.

The claimant did not meet the administrative exemption because he did not meet paragraph
(a) of the criteria. Although we conclude the claimant's position met paragraphs (b) and (c)
of the exemption criteria, it failed to meet all of the required exemption criteria in (a), (b), and
(c). Therefore, we conclude the claimant's work performed as a GS-12 criminal investigator
did not meet the administrative exemption, and that the criminal investigator work he
perfonned at the lower GS-7/9/11 grade levels would also fail to meet the administrative
exemption.

Decision

The claimant's work was nonexempt (i.e., covered by the overtime pay provisions of the FLSA),
and he is entitled to compensation for all overtime hours worked at the FLSA overtime rate for
the period of the claim he was improperly designated as FLSA exempt; i.e., from June 21, 1987,
to February 20, 1993, less his active duty military service time. 2 Since his FLSA settlement was

2
  The claimant's Certificate of Release or Discharge from Active Duty, DD Form 214, included
with his claim shows he was in an active duty status from March 4, 1991, to May 25, 1991.
However, the employment history provided by B & L and Standard Fonn (SF) 50s provided by
the agency shows he was on leave without pay for active military duty effective March 24, 1991,
and returned to duty on May 19, 1991. Because the DD Fonn 214 is the official military record
for the period of his active duty, for purposes ofthis claim we must assume that document is
accurate and accept it as the definitive record of his military duty during the claim period.
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 20 of 21

OPM Decision Number F-1811-12-27                                                                9

for a time period subsequent to February 20, 1993, it is not germane to the overtime pay
calculations for the period of the claim covered by this decision. The agency must follow the
compliance requirements on page ii of this decision.

The claimant must submit evidence showing the amount and extent of ove1iime that was
perfo1med as provided for in 5 CFR 551.706(a) as infmmed by the agency's copies of SF 50s
documenting receipt of premium pay which were submitted to OPM and the claimant. The
agency will have the opportunity to review this evidence using any sources of information
available, including witnesses, before a determination is made as to whether the claimant is
entitled to any back pay under the FLSA and any interest as required under 5 CFR part 550,
subpart H.3 Any petition for attorney's fees and expenses must be submitted to the agency out of
which this claim arose. Should the claimant be detennined to be entitled to back pay which the
claimant believes to be incorrectly computed, the claimant may file a new FLSA claim with this
office.




Furthe1more, since the military active duty time recorded by the DD Form 214 covers the entire
period documented by the claimant's SF 50s and excluded from the claim period, it has no
impact on the claimant's FLSA overtime pay entitlement.
3
  The agency's ove1iime and interest calculations must account for the claimant's prior receipt of
administratively uncontrollable overtime during the claim period, reported by the agency in its
AAR as "premium pay," using the principles contained within 29 U.S.C. 207(k), 5 CFR
551.501(a)(l) and (5), and 5 CFR 551.54l(a). OPM's Fact Sheet on the topic can be found here:
https://www.opm.gov/policy-data-oversight/pay-leave/pay-administration/fact-sheets/guidance-
on-applying-flsa-overtime-provisions-to-law-enforcement-employees-receiving-
administratively-uncontrollable-ove1iime-pay/.
        Case 1:20-cv-02216-RDM Document 1 Filed 08/12/20 Page 21 of 21

OPM Decision Number F-1811-12-27                                         10

                                       Distribution


Mr. Jules Bernstein and Ms. Linda Lipsett
Law Offices
Bernstein & Lipsett, P.C.
1130 Connecticut Avenue, NW
Suite 950
Washington, DC 20036-1798
lipsett@aol.com
chouse@bernstein-lipsett.com

Mr. John A. Pollock
67 Chamberlain Street
Lake Orion, MI 48362
john67@comcast.net

Ms. Tracy B. Lynge
Acting Executive Officer
Social Security Administration
Office of the Inspector General
tracy.lynge@ssa.gov

Mr. Keith L. Ewancio
Lead Human Resources Specialist
Office of the Inspector General
Social Security Administration
Keith.L.Ewancio@ssa.gov
